980 A.2d 913 (2009)
293 Conn. 926
State of CONNECTICUT
v.
Andre CAMPBELL.
Supreme Court of Connecticut.
Decided September 23, 2009.
Lisa J. Steele, special public defender, in support of the petition.
Adam E. Mattei, special deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 116 Conn.App. 440, 975 A.2d 757 (2009), is granted, limited to the following issue:
"Whether the Appellate Court properly relied on State v. Sealy, 208 Conn. 689, 546 A.2d 271 (1988), to conclude that one's residence or place Of abode cannot include common corridors and areas used to access a bath-room, kitchen and other areas necessary to life?"